Citation Nr: 1129207	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a heart condition due to VA medical treatment from 1994 to 2001.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 8, 1972 to January 24, 1973, May 20, 1974 to June 13, 1974, and from March 7, 1978 to March 30, 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to ensure that all VA medical records have been obtained and to obtain a medical opinion.

The Veteran alleges that VA medical treatment caused his heart condition.  Specifically, the Veteran alleges that VA failed, from 1994 to 2001, to monitor his cholesterol and lipid levels, to monitor his symptoms such as heart pounding, dizzy spells, weakness, and sweating, and to provide appropriate preventative medical treatment, which eventually led to blocked arteries, heart attacks, and permanent heart damage.  

Disability compensation is awarded for a qualifying additional disability as if the additional disability were service connected, if it is not the result of the Veteran's willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination.  The proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The medical evidence demonstrates coronary artery disease and a myocardial infarction in 2001.  Three relevant medical opinions are of record.  An August 2007 VA medical opinion was obtained upon a review of VA medical records dated beginning in 1996.  The examiner provided an opinion that there was no lack of care or negligence in VA medical treatment and that it was less likely than not that VA medical treatment resulted in the Veteran's heart disease.  The examiner noted that there was elevated cholesterol on July 20, 2000, but that when the Veteran was contacted, he stated that he would see his private physician.  The examiner noted there was no evidence of uncontrolled cholesterol or triglycerides and noted the Veteran's history of tobacco use, a well known cause of coronary artery disease. 

Two private medical opinions were obtained in May 2008.  H.N., a doctor of osteopathy, opined that the VA did not properly monitor the Veteran's lipids, to included treating the hyperlipidemia with statins, other cholesterol lowering drugs, and possible stent placement.  H.N. also opined that VA erred by failing to consider the Veteran's race, age, family history, and smoking, with regards to preventive primary care.  H.N. stated that together, these failures more likely than not were a significant contributing factor in the blockage of the Veteran's arteries which eventually led to a heart attack.  H.N. noted that the opinion was based on a review of VA records from 1995 to 2001.  H.W., a private registered nurse, provided an opinion that VA failed to properly monitor and treat the Veteran's hyperlipidemia and coronary artery disease with statins, cholesterol lowering drugs, and/or possible stent placement.  H.W. examined VA and private medical records from 1970 to 2006 and noted the lack of a primary care plan in the VA records.  H.W. opined that given the Veteran's background of high lipids, diabetes, smoking, and race, preventative primary care should have been triggered, to include lipid monitoring, blood pressure, weight monitoring, anti-smoking counseling, and annual physicals.  She noted that although there is no single cause of artery blockage and heart attack, there are well-recognized standards of primary care.  

VA medical records beginning in 1994 indicate primarily mental health treatment.  There are a few scattered primary care notes.  In a January 1997 VA record, the Veteran reported a strange feeling, including heart pounding.  A December 12, 2001 VA record noted a history of high cholesterol and a history of 1/2 pack per day smoking of 14 years.  Post-2001 VA medical records indicate symptoms such as irregular heartbeat, dizziness, and weakness.  

Private medical records beginning in 2000 indicate medical, rather than psychiatric, treatment.  A March 2000 private record noted cholesterol levels of 346 and low-density lipoprotein (LDL) of 284.  An August 2001 private lab report noted total cholesterol of 288 and LDL of 229, which were noted as high.  A December 3, 2001 letter from a private physician noted that it was unfortunate that VA was not monitoring the Veteran's primary health problems, but that due to lack of insurance a cardiac work-up could not be done.  The physician noted that it was important that the Veteran receive immediate attention for his high cholesterol and fainting spells.  A December 30, 2001 private record noted the Veteran suffered an acute myocardial infarction.  The examiner noted a history of hypertension and smoking of 1/2 to one pack per day for 20 years.  The impressions included severe single vessel coronary artery disease, acute anterior myocardial infarction, and successful angioplasty/stent.  

In 2008, the Veteran submitted several articles relevant to his claim:  Cholesterol:  Managing Its Effect on Cardiovascular Disease Risk; Practice Guidelines and Cholesterol Policy; National Institute of Health:  Atherosclerosis; Family History: The Three Generation Pedigree; and The Role of Psychiatrists in Primary Care of Patients with Severe Mental Illness.  

In summary, the evidence of record contains conflicting medical opinions regarding whether the Veteran's heart conditions were caused by VA medical treatment.  Although the private opinions intimated that VA treatment was careless, negligent, unskilled, or erroneous, neither opinion stated that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or addressed whether the heart conditions were due to a continuance or natural progress of the disease.  The private opinions also did not address that the Veteran was seeking private medical care and that those private records may not have been available to VA.  Accordingly, these opinions are less than substantially probative.  In order to resolve the issue on appeal, an additional VA medical opinion is required.  

Second, remand is required to ensure that all available VA medical records have been associated with the claims file.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, the August 2007 VA examiner noted that he reviewed the claims file and medical records in the Computerized Patient Records System.  In particular, he referred to a July 2000 VA medical record from Shreveport, Louisiana.  That record is not in the claims file, although records from New Orleans, North Texas/Dallas, Houston, and Shreveport are associated with the claims file.  It thus is not clear that all relevant VA medical records are associated with the claims file.  Accordingly, on remand, VA must ensure that all VA medical records are obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers, to include the Shreveport, New Orleans, Houston, and North Texas/Dallas VAMCs, and obtain and associate with the claims file all outstanding records of medical treatment, pertinent to the claim, to include the above referenced July 2000 Shreveport medical record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  After any additional records are associated with the claims file, obtain a VA medical opinion.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must answer the following questions:

(a) is there evidence of elevated cholesterol levels, high lipid levels, hyperlipidemia, and/or hypercholesterolemia in the VA medical records from 1994 through 2001?  

(b) did VA medical treatment beginning in 1994 result in the Veteran's heart conditions, including coronary artery disease and myocardial infarction?

(c) are the heart conditions, including coronary artery disease and the myocardial infarction, due to the continuance or natural progress of the disease?  

(d) did any failure by VA to timely diagnose and/or properly treat the disease or injury proximately cause the continuance or natural progress of the heart condition?

(e) did VA fail to exercise the degree of care that would be expected of a reasonable health care provider from 1994 to 2001, to include a failure to monitor the Veteran's lipids and cholesterol levels and provide preventative primary care?

(f) were the Veteran's heart conditions, to include coronary artery disease and myocardial infarction, caused by (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (ii) an event which is not reasonably foreseeable.  

In providing each of the above-requested opinions, the examiner must address the August 2007 VA medical opinion, the May 2008 private medical opinions from H.N. and H.W., relevant VA and private medical records, the medical articles submitted by the Veteran, and the Veteran's medical and family history.

3.  Review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


